Case 3:21-bk-30226-SHB   Doc 10 Filed 02/11/21 Entered 02/11/21 16:37:00   Desc
                         Main Document     Page 1 of 1




Clerk of Court  

U.S. Bankruptcy Court
EASTERN DISTRICT OF TENNESSEE

In re:

   SUSAN CLEAR DUNAWAY

Dear Clerk of Court,



I am the Managing Attorney of Upsolve.org. Upsolve is a nonprofit
self-service web application funded by the Legal Services Corporation
and leading philanthropic foundations. Our web application helps
low-income debtors who cannot afford counsel generate their
bankruptcy forms on their own.



We are writing to notify the Court that the Upsolve web application has
assisted the above-captioned debtor in preparing their Chapter 7 forms.
Upsolve does not provide legal advice and Upsolve is not the debtor’s
attorney. And because we have provided our services at no cost, U   ​ psolve
is not a petition preparer under section 110 of the Bankruptcy Code. As a
result, Official Form 119 is not required of the debtor and has not been
provided.



If you have any additional questions, please do not hesitate to contact
me at tina@upsolve.org. Please docket this letter.





Respectfully Submitted,



Tina Tran
